Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/05/2021, 01/07/2021 & 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Terminal Disclaimer 
	Terminal Disclaimer filed and approved 01/04/2021 has been acknowledged. In view of terminal disclaimer approval, obvious double patenting rejection is overcome. 
Claim Status
	The examiner acknowledges the amendment of claims 1 & 8.  Applicants arguments filed on (01/04/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149)
As to claims 1 & 8, Sherman discloses a hair analysis system comprising: (b) a hair analysis unit: to analyze the user's hair condition (140, Fig. 1 & [0026, 0051-0052] discloses taking hair scalp readings to determine hair moisture condition); and to provide an analysis result to a display unit wherein the analysis result is at least one of the followings: the analyzed hair condition (160, Fig. 1 & [0026, 0039] discloses giving the results of the scalp moisture content measurements to the consumer.. See Fig. 9 wherein user scalp condition is disclosed); hair prediction based on the analyzed hair condition (160, Fig. 1 & [0026, 0039] discloses giving the results of the scalp moisture content measurements to the consumer.. Fig. 10 discloses consumer scalp moisture potential); hair product recommendation based on the analyzed hair condition (170, Fig. 1 & [0026, 0040-0041] discloses recommending more than one hair care product to a consumer…See Fig. 11 wherein consumer recommendation is displayed); hair product usage recommendation based on the analyzed hair condition; and hair evaluation recommendation based on the analyzed hair condition; and (c) a display unit to display the analysis result to the user ([0026] discloses display may be done on an imaging device, computer screen, television monitor, PDA).
Sherman is silent to (a) an image capture unit to capture an image of a user and to send the image to a hair analysis unit; (b) a hair analysis unit: to analyze the user's hair condition based on the image by using a deep neural network.
However, Chen discloses (a) an image capture unit ([0016, 0018, 0046-0049, 0059] discloses a smartphone including a camera for capturing an image of user’s hair colour ([0027]) for analysis) to capture an image of a user and to send the image to a hair analysis unit; (b) a hair analysis unit: to analyze the user's hair condition based on the image by using a deep neural network ([0027, 0215] discloses The method may be one in which a machine-learning-based attribute classifier, which can be implemented by e.g. a deep convolutional neural network (CNN), is used to analyze the at least one 2D image of the user's face, and predict attributes (e.g. ethnicity, gender, and age) from the appearance information (i.e. skin colour, **hair colour** and styles, etc.) in the at least one 2D image of the user's face.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman’s disclosure to include the above limitations in order to create a portable evolutionary classifier with enhanced speed and accuracy. 
As to claims 4 & 11, Sherman in view of CHEN discloses everything as disclosed in claims 1 & 8. In addition, CHEN discloses wherein the deep neural network is Convolutional Neural Network. [0027, 0215]
Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149) as applied in claims 1 & 8, above further in view of Dubey et al. (U.S. Publication 2018/0225673)
As to claims 2 & 9, Sherman in view of CHEN discloses everything as disclosed in claims 1 & 8 but is silent to wherein the system further comprises a Q&A user interface unit to provide a question for the user at the user interface; to receive an answer from the user; and to send the answer to the analysis unit.
However, Dubey’s [0180] discloses wherein the system further comprises a Q&A user interface unit to provide a question for the user at the user interface; to receive an answer from the user; and to send the answer to the analysis unit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman in view of CHEN’s disclosure to include the above limitations in order to anticipate user needs and provide sufficient user support. 
Claims 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149) & Dubey et al. (U.S. Publication 2018/0225673) as applied in claims 2 & 9, above further in view of Skaanning et al. (U.S. Publication 2002/0183988)
As to claims 3 & 10, Sherman in view of CHEN & Dubey discloses everything as disclosed in claims 2 & 9 but is silent to wherein the answer is utilized for provide the analysis result.
However, Skaanning’s [0040] discloses wherein the answer is utilized for provide the analysis result.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman in view of CHEN & Dubey’s disclosure to include the above limitations in order to streamline and shorten sequence of questions and answers. 
Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149) as applied in claims 1 & 8, above further in view of Design Choice 
As to claims 5 & 12, Sherman in view of CHEN discloses everything as disclosed in claims 1 & 8 but is silent to wherein the deep neural network is Deep Capsule Network.
However, it would have been an obvious matter of design choice to wherein the deep neural network is Deep Capsule Network since the applicant has not disclosed that wherein the deep neural network is Deep Capsule Network solves any stated problem or is for any particular model building and feature extracting.
Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149) as applied in claims 1 & 8, above further in view of Krenik (U.S. Publication 2015/0217465)
As to claims 6 & 13, Sherman in view of CHEN discloses everything as disclosed in claims 1 & 8 but is silent to wherein the display showing the hair product recommendation and/or hair product usage recommendation, also shows an option for the user to purchase the product.
However, Krenik’s [0058] & 316, Fig. 3 discloses wherein the display showing the hair product recommendation and/or hair product usage recommendation, also shows an option for the user to purchase the product.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman in view of CHEN’s disclosure to include the above limitations in order to link customers with various products most related to their conditions. 
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. Publication 2007/0054261) in view of CHEN et al. (U.S. Publication 2019/0035149) as applied in claims 1 & 8, above further in view of Yamaguchi et al. (U.S. Publication 2010/0106679)
As to claims 7 & 14, Sherman in view of CHEN discloses everything as disclosed in claims 1 & 8 but is silent to wherein the hair condition to be analyzed is at least one of the followings: Frizz; Volume; Freshness or Cleanliness; Moisture; Curliness; Length; Manageability; Damage; Shine; Hair age; and Hair health, preferably, at least one of the AA1288MC14 followings: Frizz; Volume; Freshness or 
However, Yamaguchi’s Fig. 1 & [0084, 0087, 0122, 0128-0129, 0137, 0139, 0143] discloses wherein the hair condition to be analyzed is at least one of the followings: Frizz; Volume; Freshness or Cleanliness; Moisture; Curliness; Length; Manageability; Damage; Shine; Hair age; and Hair health, preferably, at least one of the AA1288MC14 followings: Frizz; Volume; Freshness or Cleanliness; Moisture; Curliness; Length; Manageability; Damage; Hair age; and Hair health, more preferably at least one of the followings: Frizz; Volume; Freshness or Cleanliness; Moisture; Manageability; Damage; Hair age; and Hair health.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman in view of CHEN’s disclosure to include the above limitations in order to ascertain a current state for improvement recommendations. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661